Title: To John Adams from James McHenry, 24 May 1800
From: McHenry, James
To: Adams, John



Sir,
War Department, May 24. 1800

The pressing solicitations of Major Tousard oblige me to represent to you, that the Season is now arrived for prosecuting with activity the Defences contemplated at Rhode Island, and other places to the Eastward.
That without the funds he expects to derive from a settlement of his accounts for former extra Services as an Engineer—it will be impracticable for him to meet the expences, consequent upon rendering his Services in the same line in future.
That the claims of this Officer, are with many others, delayed in their settlement, by the late principle adopted by the Accounting Officers and submitted by me for your decision upon some time since.
And that as Major Tousard drafted the plans for the defences at Rhode Island and has in part superintended their execution, the public Interest must suffer by his longer detention, from the same Services.
I have therefore respectfully to request your decision upon the principle which prevents an equitable settlement of his accounts in order that he may be delayed as short a time as possible from returning to the places, where his Services are indispensible.
I have the honor to be with the greatest respect /  Sir, your most obedt. servt:

James McHenry